               Case 8:21-bk-00038-MGW         Doc 19    Filed 03/11/21   Page 1 of 7




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

In re:

CARRIN DENISE JAMES,                                         BANKRUPTCY CASE
                                                             NO.: 8:21-bk-00038-MGW
      Debtor.
__________________________/                                  CHAPTER 7

    TRUSTEE'S APPLICATION TO EMPLOY COUNSEL FOR SPECIAL PURPOSE

          COMES NOW Christine L. Herendeen (“the Applicant”), the duly appointed Trustee in

the above-styled bankruptcy case, by and through Federal Rule of Bankruptcy Procedure 2014,

and hereby requests the authority to employ counsel for special purpose, and in support thereof

states:

          1.     The Applicant has been appointed Trustee of the above-styled estate, and is duly

qualified and acting.

          2.     The Applicant requires the assistance of counsel for special purpose to properly

perform the functions of Trustee in maintaining adversary proceedings against certain entities for

alleged consumer protection statutory claims and common-law claims on a contingency-fee basis.

          3.     These are specialized legal issues and the Trustee requires counsel for special

purpose to assist with the adversary proceedings. These causes of action and any proceeds from

them are property of the bankruptcy estate.



                                  [Space intentionally left blank]




                                                 1
              Case 8:21-bk-00038-MGW         Doc 19     Filed 03/11/21      Page 2 of 7




        4.      The Applicant wishes to employ counsel for special purpose to assist in performing

these legal duties necessitated by the administration of the estate. The services of the proposed

attorney, acting as counsel for special purpose, will not duplicate those of the Trustee, but are

necessary in order for the Trustee to carry out his functions and duties. The Applicant desires to

employ Shrader Law, PLLC (the “Attorneys”) as counsel for special purpose for the Trustee. The

Attorneys have no interest adverse to the estate.

        5.      The Applicant believes that the retention of the Attorneys is in the best interest of

the estate.

        6.      The adversary proceedings are typically brought under the Fair Debt Collection

Practices Act ("FDCPA"), 15 U.S.C. § 1692 et seq., the Florida Consumer Collection Practices

Act ("FCCPA"), Fla. Stat. § 559.55 et seq., and the Telephone Consumer Protection Act ("TCPA"),

47 U.S.C. § 227 et seq.

        7.      The FDCPA and FCCPA both provide for statutory damages up to $1,000 per

statute. The TCPA provides for $500 per violative call, or $1,500 per violative call if the violation

was knowing and willful.

        8.      Pursuant to the Applicant's agreement with the Attorneys as counsel for special

purpose for the estate, their compensation, subject to this court’s review, approval, and an order

awarding attorneys’ fees, will be on the basis of a modified contingency fee plus costs as follows:

                a.     The Attorneys shall recover no attorneys’ fees or costs unless either: (1)

Applicant is a prevailing party in the adversary proceedings or (2) the adversary proceedings and/or

related matters result in a settlement that includes a payment to, or other tangible economic benefit

for, the bankruptcy estate;



                                                    2
             Case 8:21-bk-00038-MGW           Doc 19     Filed 03/11/21      Page 3 of 7




                b.     The consumer protection statutes under which the Attorneys propose to

bring the adversary proceedings provide for: (i) the payment of Applicant’s attorneys’ fees and

costs by the defendant(s) if Applicant is a prevailing party; (ii) statutory damages; (iii) actual

damages; and (iv) punitive damages;

                c.     For purposes of 8.b. above, the present reduced hourly rate of partners is

$375.00 per hour. Associates and paralegals will also be billed at reduced hourly rates from

$250.00 to $325.00 and $135.00 per hour, respectively;

                d.     Applicant has agreed to pay the Attorneys’: (i) fees and cost awarded as a

prevailing party in the adversary proceeding or agreed to as part of a settlement; and, (ii) forty

percent (40%) of any actual damages (either awarded by the court or agreed to by the parties)

and/or other tangible economic benefit to the bankruptcy estate;

                e.     Applicant and the estate shall retain: (i) all Applicant’s and entities statutory

damages awarded or agreed; and (ii) sixty percent (60%) of any actual damages (either awarded

by the court or agreed to by the parties) and/or other tangible economic benefit to the bankruptcy

estate.

          WHEREFORE, the Applicant requests the entry of an order authorizing her to employ

and retain the Attorneys as counsel for special purpose for the estate on the terms and conditions

specified herein, with no fees or cost paid to such counsel without further Order of this Court.

Dated: March 11, 2021                                          Respectfully submitted,

                                                               /s/ Christine L. Herendeen________
                                                               CHRISTINE L. HERENDEEN
                                                               Chapter 7 Trustee
                                                               PO Box 152348
                                                               Tampa, FL 33684
                                                               Phone: 813-438-3833
                                                               e-mail: clherendeen@herendeenlaw.com

                                                  3
Case 8:21-bk-00038-MGW   Doc 19   Filed 03/11/21   Page 4 of 7
Case 8:21-bk-00038-MGW   Doc 19   Filed 03/11/21   Page 5 of 7
Case 8:21-bk-00038-MGW   Doc 19   Filed 03/11/21   Page 6 of 7
          Case 8:21-bk-00038-MGW         Doc 19     Filed 03/11/21    Page 7 of 7




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 11, 2021, a true and correct copy of this pleading

has been sent by regular U.S. Mail or e-mail to the following: Shrader Law, PLLC, 612 W. Bay

Street, Tampa, FL 33606; U.S. Trustee - Tampa, Timberlake Annex, 501 E. Polk St., Rm. 1200,

Tampa, FL 33602; Carrin Denise James, 1835 Crystal Grove Drive, Lakeland, FL 33801;

Eva Donohue, Esq., P.O. Box 5074, Lakeland, FL 33807.


                                                  /s/ Christine L. Herendeen
                                                  Christine L. Herendeen




                                             4
